DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10403055 B2) in view of Zhang (CN 107882398 A)
As to claim 1, Shin discloses in incoming and outgoing vehicle management method and incoming and outgoing vehicle management system based on vehicle number and vehicle type identified therefrom having claimed:
a.	recognizing, by a vehicle number recognition unit, a vehicle number of a vehicle that enters the parking area read on Colo. 2, Lines 20-28, (an incoming and outgoing vehicle management system that are based on a vehicle number and a vehicle type identified therefrom and are capable of automatically determining vehicle type information associated with the recognized vehicle number in association with recognition of a license plate);
b.	acquiring, by a server, vehicle information by accessing a vehicle information database based on the recognized vehicle number read on Col. 2, Lines 50-67, (receiving, by a central management server, incoming vehicle information including a vehicle number recognized from a vehicle image, and incoming time or an incoming gate identifier; determining, by the central management server, a vehicle type by using the vehicle number included in the incoming vehicle information).  Shin does not explicitly recite determining, by the server, a pallet based on the vehicle information; and providing pallet information of the determined pallet to a driver of the vehicle.  
However, Zhang cures this deficiency by teaching that it may be beneficial provide pallet information of a parking elevator based on a vehicle number read on Page 2, Para 5, (the user through phone service platform, according to the input vehicle information intelligent management control system for parking reservation, reserved parking space in the mobile phone service platform selects confirmation parking intelligent management control system distributes the parking and storage, or the user by mobile phone service platform for parking reservation input vehicle related information, then directly selecting the parking space, the mobile phone service platform conveyed to the selected parking intelligent management control system stores, user reaches intelligent management control system for stereo garage);
b.	determining, by the server, a pallet based on the vehicle information; and providing pallet information of the determined pallet to a driver of the vehicle read on Page 17, Para 01, (the user via mobile service platform or self-service platform. inputting the vehicle information and confirming parking intelligent management control system receives taking information delivery of phone service platform or self-service platform, according to the stored vehicle information, calculate the fare to the mobile phone service platform or self-service platform. the user service platform or self-service platform via the mobile phone payment, then the intelligent management control system automatically determining the vehicle at parking and parking space, and determining the parking vehicle is located is the most outside parking, that is, close to the translation car parking space, if so, processing the step (B3). if not, processing the step (B2), (B2) intelligent management control system to be the translation vehicle at parking car control device sends control instructions the translation car control device controlling the translation car of the vehicle at parking to parking to be taken outside, and then sends the control command to the third translation car control device, a third translational trolley control device controls the third translational trolley to move to the vehicle outside the vehicle under the vehicle carrying plate translation trolley channel and connected with the car carrying plate; then drives to be taken outside of the vehicle of the vehicle returns the translation car intelligent management control system transmits the control instruction to the translation car control device, translate the car control device controlling the translation car moves to the parking switching vehicle located outside).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate a landscaping three-dimensional parking garage building control method of Zhang into Shin in order to provide a landscaping three-dimensional parking garage building control method, providing a mobile phone service platform and self-service platform for human-machine interaction mode.
As to claim 1, Shin further discloses:
a.	a method to provide pallet information of a parking elevator system that is performed by a central server or a local server, comprising: allowing access to the system in response to a request from a user’s device; receiving information about a vehicle through the device; and providing pallet information corresponding to the information about the vehicle to the device read on Col. 5, Lines 3-33, (The vehicle type management server 200 may receive vehicle type information requesting message (data) including a vehicle number from the central management server 100 by being connected to the central management server 100 through the communication network 400. The vehicle type management server 200 may retrieve a vehicle type associated with the vehicle number of the received vehicle type information requesting message, and transmit to the central management server 100 by generating a response message (data) that indicates the retrieved vehicle type through the communication network 400.  The PG server 300 is a server that is managed by a payment gateway. The PG server 300 provides various functions that are related to credit card authorizing, approving, and payment of a credit card. Fees for the incoming and outgoing vehicle management system may be pre-purchased or processed in real time by using the PG server 300.  The communication network 400 receives and transmits data. The communication network 400 receives and transmits packets between devices and servers by being connected thereto. The communication network 400 may include a local area network (LAN) and a broadband network. The communication network 400 includes a mobile radio communication network and also includes an internet network. The mobile radio communication network may be recognized as a part of the Internet network).
As to claim 3, the claim is interpreted and rejected as to claims 1 & 2. 
As to claim 4, Shin further discloses:
a.	wherein the information about the vehicle includes the dimensions of the vehicle read on Col. 1, Lines 41-48, (General known methods of recognizing a vehicle type includes a method in which a vehicle user describes his or her vehicle type, and a method of automatically recognizing vehicle types. The method of automatically recognizing the vehicle type may automatically recognize a vehicle type by using a hardware height limit recognizer, a length measuring instrument, a weight measuring instrument, a camera recognition device, etc. (Refer to Patent Document 1)). 
As to claim 5, Shin further discloses:
a.	when the information about the vehicle is a vehicle number, acquiring, by the central server or local server that has received a vehicle number, additional information about the vehicle by accessing a vehicle information database based on the vehicle number,
wherein the additional information includes at least one of the dimensions of the vehicle and whether the vehicle is an electric vehicle read on Col. 1, Lines 41-48, (General known methods of recognizing a vehicle type includes a method in which a vehicle user describes his or her vehicle type, and a method of automatically recognizing vehicle types. The method of automatically recognizing the vehicle type may automatically recognize a vehicle type by using a hardware height limit recognizer, a length measuring instrument, a weight measuring instrument, a camera recognition device, etc. (Refer to Patent Document 1)).
As to claim 6, Zhang further teaches:
a.	wherein the information about the vehicle includes whether the vehicle is an electric vehicle, and the pallet information includes whether an electric vehicle charging facility is provided read on Page 10, Page 6, (each parking space is smoke alarm sensor and a temperature alarm for fire control needs of spraying device on the parking space is opened; the building corridor type three-dimensional garage is provided with multiple garage intelligent charging pile, an intelligent charging pile can realize the automatic charging of the electric vehicle, it is convenient to charge supply of the electric vehicle).
As to claim 7, Zhang further teaches:
a.	wherein the pallet information includes a plurality of pallet information from one or more parking elevators, and each pallet information indicates the location of a parking elevator corresponding to each pallet read on Page 11, Para. 7, (then the first translation trolley disconnected from car 2 to return to the first elevator 4, intelligent management control system to the second translation trolley control device transmits control instruction to control the second translational trolley to move under the pallet and vehicle of the ferromagnetic piece b plate is connected, and then drives the car 2 move to outlet of the vehicle conveying channel 5, and then disconnected from the loader 2, intelligent management control system to the vehicle conveying passage 5 where parking in the translating carriage 6 third translational trolley control device transmits control instruction. controlling the translation car 6 in third translational trolley to move to the pallet 2and the pallet 2 on the magnet piece b, and then drives the vehicle carrying plate 2).
As to claim 8, the claim is interpreted and rejected as to claims 1 & 2. 
As to claim 9, Shin further discloses:
a.	 server that provides pallet information of a parking elevator system, comprising:
a communication unit that communicates with a user's device and a local server of the parking elevator system; and a controller that receives information about a vehicle from the device through the communication unit and provides pallet information corresponding to the vehicle information to the device read on Col. 3, Lines 1-23, (a central management server identifying a vehicle type based on a vehicle number, and managing incoming and outgoing of a vehicle, the central management server including: a communication unit receiving/transmitting data from/to an incoming gate terminal and an outgoing gate terminal, and receiving incoming vehicle information including a vehicle number recognized from a vehicle image, and incoming time or an incoming gate identifier from the incoming gate terminal; and a control unit determining the vehicle type of the vehicle by using the vehicle number of the incoming vehicle information, generating an incoming vehicle message for directing an incoming vehicle to an incoming gate, and transmitting the generated incoming vehicle message to a portable terminal designated to a user of the vehicle, wherein the incoming vehicle message includes incoming identification information that indicates the recognized vehicle number, and the incoming time or the incoming gate identifier).
As to claim 10, Zhang further teaches:
a.	wherein when the information about the vehicle is a vehicle number, the server that has received the vehicle number accesses a vehicle information database based on the vehicle number to acquire additional information about the vehicle, and the additional information includes at least one of the dimensions of the vehicle and whether the vehicle is an electric vehicle read on Page. 10, Para 6, (each parking space is smoke alarm sensor and a temperature alarm for fire control needs of spraying device on the parking space is opened; the building corridor type three-dimensional garage is provided with multiple garage intelligent charging pile, an intelligent charging pile can realize the automatic charging of the electric vehicle, it is convenient to charge supply of the electric vehicle).


As to claim 11, Zhang further teaches:
a.	a method to control a parking elevator for an electric vehicle based on a vehicle number, comprising: recognizing, by a vehicle number recognition unit, a vehicle number of a vehicle that enters the parking elevator; transmitting, by a local server, the vehicle number to a central server, acquiring, by the central server, vehicle information by accessing a vehicle information database based on the recognized vehicle number and providing the vehicle information to the local server; when the vehicle information includes that the vehicle is an electric vehicle, determining and providing, by the local server, a pallet capable of charging based on the vehicle information read on Page 14, Para. 4, (charging device are connected with the intelligent management and control system, smoke sensor and temperature sensor device for measuring the signal conveying to the fire control, fire control device judges whether a fire occurs, if so, controlling the spraying device is opened, a charging control device determines that electric vehicle charging is completed, then stopping charging, and finishes charging the signal conveying to intelligent management control system. the move to other parking electric automobile intelligent management control system);
b.	when there is a request for settlement of a parking fee, generating, by the local server, billing information by calculating the sum of a parking fee and a charging fee read on Page 10, Para 8 – Page 11, Para. 1, (self-service platform of building landscaping three-dimensional parking garage is set on the parking island side device installed application software, the user can input vehicle information on the self-service platform and confirming the parking or parking, parking fee payment, the mobile phone the service platform is application software installed on the user mobile phone, the user can input vehicle information and parking reservation through the mobile service platform, confirming parking or parking, parking fee payment, self-service the mobile phone service platform are in information interaction with the intelligent management control system in real time). 
As to claim 12, Shin further discloses:
a.	wherein the local server transmits the vehicle number and the billing information to the central server, and the central server performs settlement for an outgoing vehicle based on the vehicle number and the billing information read on Col. 1, Lines 20-48, (an incoming and outgoing vehicle management method and an incoming and outgoing vehicle management system that are based on a vehicle number and a vehicle type identified therefrom, the method and system being capable of recognizing a vehicle number by using a camera, automatically determining a vehicle type associated with the recognized vehicle number, managing incoming and outgoing of a vehicle, and automatically calculating a fee according to incoming and outgoing of the vehicle.  (3) The use and management of vehicles, incurs various fees. For example, vehicle users pay for parking spaces at the time of parking, expressway tolls when using highways, and gasoline at gas stations. In addition, vehicle users pay for maintenance costs that are necessary for maintenance of the vehicle.  (4) The various fees vary according to vehicle types. For example, a fee for a parking space may differ depending on whether the vehicle type is a subcompact car, a compact car, or a full size car, etc.  (5) General known methods of recognizing a vehicle type includes a method in which a vehicle user describes his or her vehicle type, and a method of automatically recognizing vehicle types. The method of automatically recognizing the vehicle type may automatically recognize a vehicle type by using a hardware height limit recognizer, a length measuring instrument, a weight measuring instrument, a camera recognition device, etc. (Refer to Patent Document 1)).  

Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
6.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689